Citation Nr: 1328536	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for the 
service-connected adenocarcinoma of the prostate, effective 
on April 1, 2008, to include whether a separate rating is 
warranted for proctitis neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel





INTRODUCTION

The Veteran had active service from July 1960 to August 
1998. 

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a November 2008 decision by the 
RO that reduced the Veteran's evaluation for the service-
connected adenocarcinoma of the prostate from 100 percent to 
40 percent, effective on April 1, 2008. 

In a January 2010 decision, the RO increased the rating for 
the service-connected postoperative residuals of 
adenocarcinoma of the prostate to 60 percent, effective on 
April 1, 2008. 

In a February 2012 decision, the Board denied the Veteran's 
claim for increase. 

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  
While the matter was pending before the Court, in March 
2013, the Veteran's attorney and a representative of VA's 
Office of General Counsel filed a Joint Motion for Remand.  

In a March 2013 Order, the Court vacated the Board's 
February 2012 decision and remanded the matter for 
readjudication in light of the Joint Motion. 

In the above-mentioned February 2012 decision, the Board 
also denied the restoration of a 100 percent rating for the 
postoperative residuals of adenocarcinoma of the prostate.  
Based on the request of the parties in the March 2013 Joint 
Motion, this issue was dismissed by the Court's March 2013 
Order and is no longer in appellate status.

The February 2012 decision also remanded the issue of 
entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability 
(TDIU). That issue has not been recertified to the Board. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

In the March 2013 Joint Motion, the parties noted that the 
Veteran complained of having erectile dysfunction, voiding 
problems and difficulty standing for extended periods during 
a November 2009 VA fee-basis examination.  It was noted that 
the examiner diagnosed the Veteran as suffering from 
residual sequelae from his prostate problem, to include 
urinary incontinence, erectile dysfunction, and proctitis 
neuropathy of the leg. 

In the Joint Motion, the parties stated that the RO failed 
"to consider the November 2009 nexus evidence which 
appear[ed] to link" the Veteran's proctitis neuropathy of 
the leg to his service-connected adenocarcinoma of the 
prostate.  

Accordingly, the RO should readjudicate the issue on appeal, 
to include whether a separate rating is warranted for 
proctitis neuropathy of the leg. 

In addition, the RO should have the scheduled for a VA 
examination to rate the current severity of his service-
connected adenocarcinoma of the prostate.  His last 
examination for this disability was conducted in November 
2009 and is nearly four years old. 

The record is inadequate and the need for a contemporaneous 
examination occurs when the evidence indicates that the 
current rating may be incorrect. 38 C.F.R. § 3.327(a) 
(2012). See Palczewski v. Nicholson, 21 Vet.App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps 
to contact the Veteran and request that 
he provide information referable to all 
VA and non-VA treatment he has received 
for his service-connected prostate 
cancer.  After securing any necessary 
authorization for release of 
information, the RO should obtain copies 
of any outstanding records from any 
identified health care provider.

All efforts to obtain such records 
should be documented in the claims 
folder, and all available records should 
be associated with the Veteran's VA 
claims folder.

2. The RO should have the Veteran 
scheduled for a VA examination to 
determine the current severity of the 
service-connected adenocarcinoma of the 
prostate. 

The claims file should be made available 
to the examiner for review, and all 
indicated testing should be performed in 
this regard.  

The examiner should elicit from the 
Veteran and record a complete medical 
history and identify detailed clinical 
findings to permit the evaluation of the 
service-connected adenocarcinoma of the 
prostate in terms of the applicable 
rating criteria.

The examiner must specifically note any 
residuals of the Veteran's 
adenocarcinoma of the prostate and must 
discuss the November 2009 VA examiner's 
diagnosis of proctitis neuropathy and 
any other likely residuals of the 
prostate cancer or treatment therefor. 

3.  The RO should ensure compliance with 
the Board's February 2012 remand 
instructions that remanded the issue of 
entitlement to a TDIU rating beginning 
on and after April 1, 2008.

4. After completing all indicated 
development, the RO/ should readjudicate 
the Veteran's claim in light of all the 
evidence of record, including all 
evidence received since the issuance of 
the January 2010 SSOC. If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a fully responsive SSOC 
and afforded a reasonable opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).  

